                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 ROLANDO Q. ALVARADO,

        Petitioner,
                                                                    Case No. 2:17-cv-115
 v.
                                                                    HON. JANET T. NEFF
 CATHERINE BAUMAN,

       Respondent.
 ____________________________/


                                   OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that

this Court deny the petition. The matter is presently before the Court on Petitioner’s three,

numbered objections to the Report and Recommendation.             In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections and issues this Opinion and Order. The Court will also issue a Judgment in

this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring

a separate judgment in habeas proceedings).

       Petitioner’s Ground for Habeas Relief. The Magistrate Judge concluded that (1) the state

appellate court was not unreasonable in rejecting Petitioner’s ineffective-assistance-of-counsel

claim and (2) “the record strongly supports the [state] court’s analysis” (R&R, ECF No. 12 at

PageID.416). Based on statements made by the prosecutor in closing, the Magistrate Judge

determined that, “the prosecutor clearly recognized that Petitioner’s trial counsel had called into
question Price’s credibility” (id. at PageID.417-418). The Magistrate Judge also found that “there

is ample support in the record for court of appeal’s determination that it would have been

strategically imprudent to ask the jury to more closely focus on the seriousness of Price’s wounds”

(id. at PageID.419).

       In his first objection to the Report and Recommendation, Petitioner argues that he is

entitled to habeas relief on his single claim of ineffective assistance of counsel because “trial

counsel failed to use exculpatory material scientific evidence (victim’s medical records) and

request for a ‘Daubert hearing’ and present ‘expert testimony’ to impeach the victim Price’s

testimony” (Objs., ECF No. 13 at PageID.421). Petitioner’s objection merely reiterates the

arguments he made in his petition. Petitioner does not demonstrate any factual or legal error in

the Magistrate Judge’s analysis or conclusion. Therefore, Petitioner’s first objection is without

merit and is denied.

       Petitioner’s Request for an Evidentiary Hearing. The Magistrate Judge concluded that

“[n]othing more is required to satisfy Strickland’s deferential standard of review” than the

previously mentioned determination that the state court analysis is not unreasonable (R&R, ECF

No. 12 at PageID.416). The Magistrate Judge noted that Petitioner requested the state appellate

court remand for an evidentiary hearing and that request was denied when the state appellate court

concluded that further factual development was unnecessary (id. at PageID.411).

       In Petitioner’s second and third numbered objections, he argues that he is entitled to an

evidentiary hearing. Specifically, “Petitioner contends that the state court’s adjudication and

evidentiary findings without holding an evidentiary hearing and [providing] Petitioner an

opportunity to present evidence … resulted in an unreasonable determination of facts” (Objs., ECF

No. 13 at PageID.422). According to Petitioner, the “essence” of his “objection to the Magistrate
Judge’s report and recommendation is that the record in state court proceedings, and in this

honorable court is inadequately developed[,] and the failure to provide Petitioner a full and fair

hearing would be a ‘manifest injustice’” (id. at PageID.424).

       Written objections must “specifically identify the portions of the proposed findings,

recommendations or report to which objections are made and the basis for such objections.” W.D.

Mich. LCivR 72.3(b). Petitioner’s objections fail to identify—let alone demonstrate—specific

factual or legal errors in the Report and Recommendation. Therefore, Petitioner’s second and third

numbered objections are also properly denied.

       Having determined that Petitioner’s objections lack merit, the Court must further determine

pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the issues

raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue or

deny a certificate of appealability when it enters a final order”). The Court must review the issues

individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th

Cir. 2001). “Where a district court has rejected the constitutional claims on the merits, the showing

required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack, 529 U.S. at 484. Upon review, this Court finds that reasonable jurists would not find the

Court’s assessment of Petitioner’s ineffective-assistance-of-counsel claim debatable or wrong. A

certificate of appealability will therefore be denied. Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 13) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 12) is APPROVED and

ADOPTED as the Opinion of the Court.
       IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted.



Dated: October 3, 2019                                   /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge
